DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/15/20 is acknowledged.  The traversal is on the grounds that examining Group I and amended claim 20 of Group II does not constitute a serious burden. Applicant’s arguments are persuasive. The restriction requirement is withdrawn.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, it is not clear if the images taken by the imager, as recited in line 5, are images of the one or more specimens.
In claim 2, --is-- should be added “source” in line 2.
In claim 3, --the-- should be added before “heater” throughout line 3; and “specimen” should be changed to --the one or more specimens” in lines 3 and 4.
In claim 4, “a line” should be changed to --the line-- in lines 2-3; --the-- should be added before “heater” in lines 2 and 3; and “specimen” should be changed to --the one or more specimens” in lines 2 and 3.
In claim 6, “0.degree.C.” should be changed to --0°C-- in line 2.
Claim 17 is dependent on itself.

Claims 5, 7-16, 18, and 19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for measuring the phase transition temperature of one or more specimens, the apparatus comprising a heater that is at least partially transparent or translucent located on a line of sight between said at least one light source and said imager, the heater configured to heat the one or more specimens in the container (claim 1).
A method for measuring the phase transition temperature of one or more specimens, the method comprising the steps of heating the one or more specimens using a heater that is at least partially transparent or translucent; and evaluating the phase transition temperature of the one or more specimens displacement of said specimen(s) relative to temperature elevation (claim 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/28/21